Citation Nr: 9904879	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-00 040	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for hypertension with 
hypertensive cardiovascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
February 1946 including confinement as a prisoner of war 
(POW) of the Japanese Government from May 1942 to January 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO), which denied the veteran service 
connection for hypertension with hypertensive cardiovascular 
disease, bilateral cataracts, prostate hypertrophy, 
osteoarthritis, chronic obstructive pulmonary disorder 
(COPD), emphysema, avitaminosis, and dysentery, and granted 
him service connection and assigned him a noncompensable 
evaluation for malaria.  

In July 1993, the veteran appealed the RO's denial of service 
connection for the aforementioned disorders and requested a 
compensable evaluation for malaria.  By decision dated 
December 1995, the Board denied the veteran service 
connection for bilateral cataracts, prostate hypertrophy, 
osteoarthritis, and COPD, including emphysema, and a 
compensable evaluation for malaria.  In addition, the Board 
remanded the hypertension, avitaminosis and dysentery claims 
to the RO for additional development.  Thereafter, by rating 
decision dated July 1997, the RO granted the veteran service 
connection for avitaminosis and dysentery.  In light of the 
foregoing, the sole issue remaining for appellate 
consideration is entitlement to service connection for 
hypertension with hypertensive cardiovascular disease.

The Board notes that the veteran appears to have initiated an 
appeal of the RO's July 1997 assignment of noncompensable 
evaluations for dysentery, beriberi and avitaminosis, and 
continuance of a 10 percent evaluation for post-traumatic 
stress disorder.  In a statement dated September 1997, he 
indicated that he disagreed with the RO's decision and asked 
that a Statement of the Case (SOC) be issued.  As the RO has 
not responded to the veteran's statement, the matter is 
referred to the RO for appropriate action.
FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's hypertension with hypertensive cardiovascular heart 
disease to his period of active service.

2.  The veteran does not currently have ischemic heart 
disease.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension with hypertensive cardiovascular heart disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hypertension and hypertensive 
cardiovascular disease developed as a result of beriberi when 
he was a POW.  The Board acknowledges the veteran's 
contention; however, it must first determine whether the 
veteran has satisfied his burden of presenting a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one that is meritorious on its own or 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Id. at 1467-
1468.  Medical evidence is required to prove the existence of 
a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, is required to prove 
service incurrence.  Id. at 1468.  

The record establishes that the veteran was treated for 
beriberi during active service.  According to service 
personnel records, the veteran was a POW from May 1942 to 
January 1943.  His service medical records disclose no 
treatment for heart problems during active service.  During 
routine and discharge examinations in April 1945 and February 
1946, all of the veteran's systems, including cardiovascular, 
were found to be normal.  However, according to a February 
1984 statement of Manuel S. Galvez, M.D., he treated the 
veteran for berberi, dysentery, malaria and avitaminosis in 
1945.

The record also establishes that the veteran currently has 
heart problems.  Thirty-seven years after discharge from 
service, during a VA examination in August 1983, an examiner 
noted that the veteran had peripheral vessels that were 
slightly resistant to palpation, but no other cardiovascular 
abnormalities.  He diagnosed "no residuals of dysentery, 
beriberi, avitaminosis, pellagra found."  

In January 1993, during a VA POW protocol examination, the 
veteran was first diagnosed with hypertension and 
hypertensive cardiovascular disease.  Similar diagnoses were 
reported during another VA POW protocol examination in 
September 1996, while being treated by the VA on an 
outpatient basis in March 1997, and by Hyun H. Kim, M.D., in 
a letter received in May 1998.  Prior to being examined in 
September 1996, the veteran reported to the VA examiner that 
his heart palpitations were due to beriberi sustained as a 
prisoner of war.  However, the examiner diagnosed beriberi 
only by history.  He did not indicate that the veteran's 
chest pains or hypertension represented a residual of in-
service beriberi.  

In November 1998, the Board referred this case to a medical 
specialist for an opinion.  In part, the specialist was asked 
whether it is at least as likely as not that the veteran's 
hypertension with hypertensive cardiovascular disease was 
otherwise related to his period of active service, including 
his POW experience.  In January 1999, the specialist 
responded that, based on available literature, there was no 
scientific or medical evidence to support a link between the 
veteran's hypertension with hypertensive cardiovascular 
disease and his period of active service. 

Clearly, beyond the veteran's assertions, there is no 
evidence that the veteran's current heart disability is 
etiologically related to his period of active service, 
including his experiences as a POW and his documented 
beriberi.  (In fact, the evidence includes a competent 
medical opinion ruling out such a relationship.)  The Board 
appreciates the hardships surrounding the veteran's wartime 
experiences, but his assertions alone are insufficient to 
establish a nexus between his current disability and his 
period of active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

The law also provides that service connection for 
hypertension may be presumed if a veteran served for 90 days 
or more during a period of war or after January 1, 1947, and 
the condition manifested to a compensable degree within one 
year of service.  38 C.F.R. §§ 3.307, 3.309(a).  Further, as 
pertinent to this case, service connection for berberi heart 
disease (which includes ischemic heart disease in a former 
POW who experienced localized edema during captivity) may be 
presumed if a veteran developed this disease to a compensable 
degree at any time following discharge.  38 C.F.R. §§ 3.307, 
3.309(c).  

In this case service connection may not be presumed under the 
aforementioned provisions.  According to the medical 
specialist who reviewed the case in January 1999, the 
veteran's hypertension was first evident in 1983, forty years 
after his discharge from service.  In addition, the veteran 
is already service connected for beriberi, and he has not 
been shown to have ischemic heart disease.  In January 1999, 
the specialist rendered an opinion that although hypertensive 
cardiovascular disease and ischemic heart disease are closely 
related, there is no evidence in this case that the veteran 
has ischemic heart disease.  

Inasmuch as the record does not contain competent medical 
evidence of a link between the veteran's hypertension and 
hypertensive cardiovascular disease and his period of active 
service, or a diagnosis of ischemic heart disease, the 
veteran's claim for service connection must be denied as not 
well grounded.  The veteran is not entitled to the benefit of 
the doubt in resolution of his claim under 38 U.S.C.A. 
§ 5107(b), because the evidence is not in relative equipoise. 

The Board recognizes that this claim is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that it is not well grounded.  Where an RO does not 
specifically address the question of whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Therefore, in this case, the veteran has not 
been prejudiced by the manner in which the Board has disposed 
of his service connection claim.

The Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim; 
therefore, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  


ORDER

Service connection for hypertension with hypertensive 
cardiovascular heart disease is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 5 -


